Title: From James Madison to James Simons, 23 March 1804
From: Madison, James
To: Simons, James



Sir.
Department of State March 23rd. 1804
The Chargé D’Affaires of France has represented to me that the armed Vessels of his Nation have been sometimes subjected to indelicate and unfounded scrutinies by the Officers of the Customs at Charleston, and particularly refers to a recent instance wherein just offence was given, as he alleges, to a public Vessel of the French Republic by such a proceeding. As he has not suggested this in writing, I have thought proper, without enquiring into the foundation of the complaint to request you to observe towards the public Vessels of France and every other Nation such a respectful conduct as may preclude any just cause of complaint and in no case whatever to search them on suspician or even proof of infractions of the revenue or other laws of the Union, but to make such incidents when they happen, immediately known to the Consul of the Nation to which the offending Vessel belongs, at the same time transmitting an account of them to this office or the Treasury.
Privateers are not entitled to such courtesy but are in every respect subject to the ordinary operation of the laws. Whilst therefore they are not harrassed upon too light suspicions and the same treatment is impartially delt to all without respect to Nation, where Treaties do not stipulate special favors, you cannot be too vigilant in enforcing the laws of Neutrality and of revenue upon them. I make use of this occasion to request your careful attention to the instructions on those and similar subjects heretofore transmitted to yourself and predicessors. I am &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Erroneously addressed to “John Simons.”


